GLD-056                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-3755
                                       ___________

              IN RE: MICHELE A. CHRISTIAN; GEORGE H. CHRISTIAN,
                                               Petitioners
                     ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 10-cv-00789)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   December 2, 2010

            Before: AMBRO, CHAGARES and NYGAARD, Circuit Judges

                           (Opinion filed: December 13, 2010 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioners Michele A. Christian and George H. Christian seek a writ of mandamus

compelling the United States District Court of the Eastern District of Pennsylvania,

among other things, to vacate the order transferring their case to the United States District

Court for the Eastern District of Virginia. In February 2010, the petitioners filed a civil

complaint in the District Court, asserting that the defendants engaged in fraud and

conspiracy concerning Mrs. Christian’s refinancing of a mortgage loan, which was
secured with property owned by the couple. The defendants filed a motion to dismiss the

action because of improper venue, or, in the alternative, to transfer venue to the Eastern

District of Virginia. The District Court held a hearing on the motion on August 11, 2010.

By memorandum and order entered August 25, 2010, the District Court ordered the

transfer of the petitioners’ suit to the Eastern District of Virginia. The District Court

subsequently denied the petitioners’ motion to reconsider and ordered that a previously

imposed stay of the transfer order be lifted. This mandamus petition followed. The

petitioners have also filed a motion for leave to amend their mandamus petition to add

additional relief sought and a motion to stay the transfer pending our decision.

       Mandamus is the appropriate mechanism to seek review of an allegedly improper

transfer order. See Sunbelt Corp. v. Noble, Denton & Assocs., Inc., 5 F.3d 28, 30 (3d

Cir. 1993). However, a writ of mandamus is a “drastic remedy” that should only be

granted in “extraordinary circumstances.” In re Nwanze, 242 F.3d 521, 524 (3d Cir.

2001). Mandamus petitioners must have no other adequate means to obtain the relief

desired and must show a “clear and indisputable” right to the writ. See Kerr v. United

States District Court, 426 U.S. 394, 403 (1976). See also In re United States, 273 F.3d

380, 385 (3d Cir. 2001) (stating that Amandamus relief will >rarely if ever= be granted

directed to transfer orders@ (quoting Solomon v. Cont=l Am. Life Ins. Co., 472 F.2d 1043,

1045 (3d Cir. 1972))).

       The petitioners fall short of demonstrating a clear and indisputable right to the

writ. The District Court concluded that venue is not proper in the Eastern District of

Pennsylvania because not all the defendants reside in the District, a substantial part of the


                                              2
events giving rise to the complaint occurred in the Eastern District of Virginia, and the

action may be brought in the Eastern District of Virginia. See 28 U.S.C. § 1391(b)(1),

(2), & (3). In particular, the petitioners did not establish the District Court’s personal

jurisdiction over at least one of the defendants, and, though the parties disputed precisely

where the mortgage note was signed, it was not disputed that it was signed in the Eastern

District of Virginia. Moreover, the real property at issue is also located in the Eastern

District of Virginia. The petitioners argue that the District Court abused its discretion in

ordering the matter transferred, because the District Court should have decided that venue

was proper under the nationwide venue provision of the RICO statute, or should have

considered the alternative venue in Arizona proposed by the petitioners. They further

assert an abuse of discretion in accepting evidence at a hearing on the venue issue. We

conclude that the circumstances alleged by the petitioners do not warrant the drastic

remedy of mandamus. Inasmuch as venue appears to be proper in the United States

District Court for the Eastern District of Virginia, the District Court’s decision to transfer

the complaint to the Eastern District of Virginia does not amount to a “judicial usurpation

of power.” In re Nwanze, 242 F.3d at 524.

       The petitioners reiterate their objections to various rulings by the District Court

and asks us to compel rulings on their motions for clarification and for access to ECF (the

electronic filing system). The petitioners may renew their requests to the transferee

court. The extraordinary remedy of mandamus is not justified in this situation.

       Accordingly, we will deny the mandamus petition. The motion to amend the

mandamus petition is granted. The motion to stay the transfer is denied.


                                              3